DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-9, 12, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ridgwell US 4,712,750 alone, or alternatively in view of Wang US 4,540,143.

    PNG
    media_image1.png
    250
    550
    media_image1.png
    Greyscale

Figure 1- Ridgwell Figure 4
Regarding claim 1, Ridgwell teaches an aircraft, comprising: 
an engine mount 32; 
a lifting aid comprising:
a flap track casing 42, 64-67, 70 wherein the flap track casing is arranged at substantially a same distance from a fuselage of the aircraft as the engine mount and has at least one strake 71-76
wherein the strake projects substantially in a direction of flight of the aircraft;
wherein the strake extends from an outer surface of the flap track casing;
wherein the strake comprises a leading edge at a front end of the strake and a trailing edge at a back end of the strake;
wherein the strake 71-76 is formed as a plate or plank of a substantially constant thickness along a length of the strake;
wherein the strake is configured to control oncoming flow and obstruct aerodynamic fluxes on the outer surface of the flap track casing the oncoming flow being oriented substantially in a direction of the strake in a direction of flight as far back as a back end of the flap track casing along portions of the flap track casing; and 
a jet engine 20 which is arranged such that the flap track casing, at least during take-off of the aircraft, is configured to dip at least partially into a jet of the jet engine, in which position the jet is configured to apply a transverse force to the strake so that the flap track casing is loaded by the jet in one direction with an initial stress, which prevents the flap track casing from being loaded alternately in compression and tension.
[AltContent: textbox (Figure 2- Ridgwell Figure 5)]
    PNG
    media_image2.png
    400
    299
    media_image2.png
    Greyscale
Ridgwell does not teach that the strake extends at angle of from 0˚ to 40˚ to a downward vertical direction, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the strake at the optimum angle to shape the flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Ridgwell does not explicitly teach that the trailing edge at the back end of the strake has a height greater than a height of the leading edge at the front end of the strake, wherein the strake has a maximum height in a position at a distance between the leading edge and trailing edge, however it would have been an obvious matter of design choice to make the different portions of the strake of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability. Likewise, if applicant does not agree that the strake is formed as a plate or plank of a substantially constant thickness along a length of the strake, then it would have been an obvious matter of design choice to make the different portions of the strake the same thickness or of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability.  A change in form or shape is generally In re Dailey et al., 149 USPQ 47.  Please note that this shape is not given criticality in the disclosure, and is instead presented as one possible embodiment (page 10, lines 4-5).  The disclosure later notes that the effect is “irrespective of the form of the strake” (page 10, line 20).
Applicant has argued that the expansion gaps of Ridgwell mean that the strake does not have constant cross-sectional profile.  In this interpretation, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the strake (and the casing) in one piece in order to simplify manufacturing or maintenance, or make the structure stronger, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
In an alternate interpretation, Wang teaches a wake control device comprising a strake 46 wherein the trailing edge at the back end 58 of the strake has a height greater than a height of the leading edge at the front end 52 of the strake, wherein the strake has a maximum height in a position 54 at a distance between the leading edge and trailing edge.  It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the strake of Ridgwell with the shape as taught by Wang in order to obtain the desired air flow and manufacturability.  

    PNG
    media_image3.png
    179
    512
    media_image3.png
    Greyscale

Figure 3- Wang Figure 10
Regarding claim 2, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell also teaches that the strake 71-76 is formed as a planar or surface-optimized structure.
Regarding claim 6, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell does not explicitly teach a length of the strake, however it would have been an obvious matter of design choice to make the strake of whatever length was desired in order to obtain the desired airflow and/or protection, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell also teaches that the strake comprises a first edge facing the outer surface, wherein the first edge is fit to a contour curve of the outer surface (which can be flat).
Regarding claim 8, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 7.  Ridgwell also teaches that the first edge is connected to the contour curve of the outer surface by fastening elements integrated into the outer surface. Note that since the strake is attached to the outer surface, by definition whatever attaches it would be fastening elements integrated into the surface.
Regarding claim 9, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell and Wang (individually) also teach that strake comprises a second edge remote from the outer surface, wherein the second edge extends in a form of a spline over the outer surface.  If applicant does not agree, then it would have been an obvious matter of design choice to make the different portions of the strake of whatever form or shape was desired or expedient in order to In re Dailey et al., 149 USPQ 47.
Regarding claims 12, 13, and 15, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell does not explicitly teach dimensions, however it would have been an obvious matter of design choice to dimension the strake in order to obtain the desired airflow, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell also teaches that strake has a substantially rectangular transverse profile on an upper edge.  If applicant does not agree, then it would have been an obvious matter of design choice to make the different portions of the strake of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 17, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell also teaches that strake is formed on a side of the casing facing the jet.
Regarding claim 18, Ridgwell alone or in view of Wang teaches the invention as claimed as detailed above with respect to claim 1.  Ridgwell also teaches that the cross-sectional profile is a rectangular cross-sectional profile.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the strake rectangular or of whatever form or shape was desired or expedient in order to In re Dailey et al., 149 USPQ 47.  Please note that this shape is not given criticality in the disclosure, and is instead presented as one possible embodiment (page 10, lines 4-5).  The disclosure later notes that the effect is “irrespective of the form of the strake” (page 10, line 20).
Claims 1, 2, 6-9, 12, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnaud US 2008/0067292 (hereafter Bonnaud 292) alone, or also in view of Ridgwell US 4,712,750 and/or Wortman US 5,069,402 and Wang US 4,540,143.
Regarding claim 1, Bonnaud 292 discloses an aircraft, comprising:
an engine mount (portions of 2 that support the engine); 
a lifting aid comprising:
a casing (rear portions of 8, “Aft pylon fairing” [0009]) wherein the casing is arranged at substantially a same distance from a fuselage of the aircraft as the engine mount and has at least one strake 24;
wherein the strake projects substantially in a direction of flight of the aircraft;
wherein the strake extends from an outer surface of the casing;
wherein the strake comprises a leading edge at a front end of the strake and a trailing edge at a back end of the strake;
wherein the strake 24 is formed as a plate or plank of a substantially constant thickness along a length of the strake;
wherein the strake is configured to control oncoming flow and obstruct aerodynamic fluxes on the outer surface of the casing, the oncoming flow being oriented substantially in a direction of the strake in a 
a jet engine 14 which is arranged such that the casing, at least during take-off of the aircraft, is configured to dip at least partially into a jet 16 of the jet engine, in which position the jet is configured to apply a transverse force to the strake so that the casing is loaded by the jet in one direction with an initial stress, which prevents the casing from being loaded alternately in compression and tension.
Bonnaud 292 does not teach that the casing is a flap track casing, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the strake on a flap track casing (or anywhere else) in order to protect components from hot gasses or otherwise provide airflow disruption, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image4.png
    199
    452
    media_image4.png
    Greyscale

Figure 4- Bonnaud 292 Figure 2B
If applicant disagrees, then Ridgwell teaches an aircraft in which the engine mount 32 is integral with the flap track casing 42, 64-67, 70.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aircraft as taught by Bonnaud 292 by integrating the engine mount and flap track casing as taught by 
Bonnaud 292 does not teach that the strake extends from an outer surface of the flap track casing at angle of from 0˚ to 40˚ to a downward vertical direction, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the strake at the optimum angle to shape the flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
If applicant disagrees, then Wortman teaches that an aircraft strake 14 can project from the outer surface in a downward angle.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bonnaud 198 by angling the strake down as taught by Wortman in order to better shape airflow, reduce turbulence or obtain desired loading.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the strake at an angle of 0 to 40˚ with respect to a downward vertical direction to shape the flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In an alternate interpretation, Wang teaches a wake control device comprising a strake 46 wherein the trailing edge at the back end 58 of the strake has a height greater than a height of the leading edge at the front end 52 of the strake, wherein the strake 54 at a distance between the leading edge and trailing edge.  It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the strake of Bonnaud 198 with the shape as taught by Wang in order to obtain the desired air flow and manufacturability.
Regarding claim 2, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the device as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake 24 is formed as a planar or surface-optimized structure.

    PNG
    media_image5.png
    243
    584
    media_image5.png
    Greyscale

Figure 5- Bonnaud 292 Figures 3A, 3B and 3C
Regarding claim 6, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 does not explicitly disclose dimensions, however it would have been an obvious matter of design choice to dimension the strake in order to obtain the desired airflow, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7 as best understood, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake comprises a first edge 
Regarding claim 8 as best understood, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 7.  Bonnaud 292 also teaches that the first edge is connected to the contour curve of the outer surface by fastening elements integrated into the outer surface.  Since the strake is attached to the outer surface, by definition whatever attaches it would be fastening elements integrated into the surface. 
Regarding claim 9 as best understood, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake comprises a second edge remote from the outer surface, wherein the second edge extends in a form of a spline over the outer surface.  If applicant does not agree, then it would have been an obvious matter of design choice to make the different portions of the strake of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake 24 has a height of 1cm or less on its front end 34 [0033].  Note that the front end starts at substantially zero height, being less than 1cm.
Regarding claims 13 and 15, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 does not explicitly disclose dimensions, however it would have In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake 24 has a substantially rectangular transverse profile on an upper edge.  If applicant does not agree, then it would have been an obvious matter of design choice to make the different portions of the strake of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 17, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the strake 24 is formed on a side of the casing facing the jet 16.
Regarding claim 18, Bonnaud 292 alone or in view of Ridgwell and/or Wortman and/or Wang teaches the invention as claimed as detailed above with respect to claim 1.  Bonnaud 292 also teaches that the cross-sectional profile is a rectangular cross-sectional profile (see Bonnaud figure 3).  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the strake rectangular or of whatever form or shape was desired or expedient in order to obtain the desired air flow and manufacturability.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Please note that this shape is not .

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 11/30/20, with respect to the rejection in view of Bonnaud US 2009/0261198 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 11/30/20 with respect to the rejections in view of Ridgwell US 4,712,750 and Bonnaud US 2008/0067292 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the thermal expansion gaps of Ridgwell, please see above. Ridgwell can be said to have a substantially constant thickness along at least a length of the strake.  Alternatively, one of ordinary skill in the art would understand that the gaps are not critical, and the strake could be made in one section.  Please also note that this shape is not given criticality in the disclosure, and is instead presented as one possible embodiment (page 10, lines 4-5).  The disclosure later notes that the effect is “irrespective of the form of the strake” (page 10, line 20).
In response to applicant’s arguments about what constitutes the flap track casing of Ridgwell, please see above.  In this interpretation, all indicated portions of the casing (that are not the engine mount) are interpreted as the flap track casing.
In response to applicant’s arguments about what constitutes the flap track casing and engine mount of Bonnaud 292, please see above.  In this interpretation, the engine mount is whatever components support the engine, and the aft portions of the fairing (separate from the engine mount) are the casing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642